878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Catherine A. CROY, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 89-3088.
United States Court of Appeals, Federal Circuit.
May 10, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, Docket No. SF07528710946, affirming the removal of Catherine A. Croy from her position as Air Traffic Controller Specialist, is affirmed on the basis of the opinion of the Administrative Judge.

OPINION

2
We have considered all the points raised by Ms. Croy, including the agency's reliance on FAA Order 3330.30C as authority for removal.  Error has not been shown in the Administrative Judge's analysis concerning the agency's obligation under 5 C.F.R. Sec. 831.1203 to file an involuntary disability retirement application on her behalf.  The agency's action under Chapter 75 is in accord with Lovshin v. Department of the Navy, 767 F.2d 826 (Fed.Cir.1985) (in banc).